          Case 1:17-cv-00585-PB Document 32 Filed 11/28/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

Kathleen Krupinsky-Arnold

     v.
                                          Case No. 17-cv-585-PB
Edward D. Jones & Company, LP et al



                                   JUDGMENT


     In accordance with the following, judgment is hereby entered;

          1. Oral Order by Judge Paul Barbadoro dated January 31, 2018;

             and

          2. Stipulation of Dismissal with Prejudice dated November 28,

             2018.


                                          By the Court:


                                          _________________________
                                          Daniel J. Lynch
                                          Clerk of Court



Date: November 28, 2018

cc: Counsel of Record
